Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer

The terminal disclaimer filed on 2/25/20221 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10361858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18  are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The Applicant argument(s) regarding “and for each user of the plurality of users: deploying a network-connected always-on cryptographic server in a residence of the user, wherein the cryptographic server has a cryptographic relationship established with the online service prior to the deploying” and “the online service validating the residence of the user in association with the cryptographic server based on the received 
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is US Patent Pub 2012/0216034 to Chen, which discloses an streaming system being sent to a home gateway and client device connecting to the home gateway for the service see Fig. 4 item 239, 352 & 140. Chen also discloses the authentication of client devices by key server and authentication of home gateway see Fig. 7 item 702, 704, 712. 

The next closest prior art found is US Patent 9917921 to Erola, which discloses accounts and devices being associated for providing service from service providers see Abstract & Fig. 9. 

The next closest prior art found is US Patent Pub 2008/0154633 to Ishibashi, which discloses the content provider providing content to an home network based on policies and content key see Fig. 1 & Fig. 56.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov